Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fueldner (US 20200290864 A1).
Regarding Claim 1, Fueldner teaches: A microelectromechanical systems (MEMS) die (shown in entirety in Fig. 3 but with specific embodiment of Fig. 9), comprising: a substrate (36); a back plate coupled to the substrate (electrode structure 12), the back plate comprising: a dielectric layer (insulating portion 78); and an electrode coupled to the dielectric layer (12c), the electrode defining an opening that exposes a central portion of the dielectric layer (28 sub 2); and a diaphragm oriented parallel to the back plate and spaced apart from the back plate (14).
Regarding Claim 2, Fueldner teaches: wherein the diaphragm includes a conductive portion, and wherein the conductive portion is axially aligned with the opening (14 is referred to as an electrode; ¶ [0029]: “Although the membrane structures are described hereinafter as comprising a conductive layer only, according to embodiments, one or both sides of the membrane structure is/are covered with an insulating material to increase robustness and/or to prevent short-circuits”).
Regarding Claim 3, Fueldner teaches: wherein there is no electrostatic attraction between a central portion of the diaphragm and the back plate in the presence of an applied bias voltage between the back plate and the diaphragm (as 78 is an insulating material at 28 sub 2 there would be no electrostatic attraction at this region).
Regarding Claim 4, Fueldner teaches: wherein the electrode is disposed between the diaphragm and the back plate (as the electrode is part of the back plate, and top insulating layer of Fig. 9 is part of the back plate, it can be said that the electrode 12c is between 14 and portion 66 of the back plate).
Regarding Claim 5, Fueldner teaches: wherein the electrode is disposed on a side of the back plate opposite the diaphragm (as shown, 12c is placed on a side of back plate 12 opposite 14).
Regarding Claim 6, Fueldner teaches: wherein the substrate defines an aperture, and wherein the diaphragm covers the aperture (aperture shown in Figs. 3 and 9 and 14 covers the aperture).
Regarding Claim 7, Fueldner teaches: wherein the electrode is ring shaped (as shown).
Regarding Claim 8, Fueldner teaches: A microphone assembly comprising: a microelectromechanical systems (MEMS) die comprising (shown in entirety in Fig. 3 but with specific embodiment of Fig. 9): a back plate coupled to the substrate (electrode structure 12 coupled to 36), the back plate comprising a dielectric layer (insulating portion 78) and an electrode coupled to the dielectric layer (12c), the electrode defining an opening that exposes a central portion of the dielectric layer (28 sub 2), and a diaphragm oriented parallel to the back plate and spaced apart from the back plate (14); a housing (44, 38), comprising: a base (38), a cover coupled to the base (44), and a sound port disposed within one of the base and the cover (46 is disposed in base 38), wherein the housing defines an enclosed volume (as shown in Fig. 3), and wherein the MEMS die is coupled to the base and is disposed within the enclosed volume (as shown).
Regarding Claim 10, Fueldner teaches: wherein the diaphragm includes a conductive portion, and wherein the conductive portion is axially aligned with the opening (14 is referred to as an electrode; ¶ [0029]: “Although the membrane structures are described hereinafter as comprising a conductive layer only, according to embodiments, one or both sides of the membrane structure is/are covered with an insulating material to increase robustness and/or to prevent short-circuits”).
Regarding Claim 11, Fueldner teaches: wherein there is no electrostatic attraction between a central portion of the diaphragm and the back plate in the presence of an applied bias voltage between the back plate and the diaphragm (as 78 is an insulating material at 28 sub 2 there would be no electrostatic attraction at this region).
Regarding Claim 12, Fueldner teaches: wherein the electrode is disposed between the diaphragm and the back plate (as the electrode is part of the back plate, and top insulating layer of Fig. 9 is part of the back plate, it can be said that the electrode 12c is between 14 and portion 66 of the back plate).
Regarding Claim 13, Fueldner teaches: wherein the electrode is disposed on a side of the back plate opposite the diaphragm (as shown, 12c is placed on a side of back plate 12 opposite 14).
Regarding Claim 14, Fueldner teaches: wherein the substrate defines an aperture, and wherein the diaphragm covers the aperture (aperture shown in Figs. 3 and 9 and 14 covers the aperture).
Regarding Claim 15, Fueldner teaches: wherein the electrode is ring shaped (as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fueldner (US 20200290864 A1), in view of Wu (US 20110075875 A1).
Regarding Claim 9, Fueldner does not specifically teach: wherein the microphone assembly further comprises an integrated circuit coupled to the base and disposed within the enclosed volume, and wherein the integrated circuit is electrically connected to the MEMS die. However, in the art of MEMS devices, it is well known to place an ASIC on a shared base with a MEMS die. See, for example, Wu, Fig. 1, MEMS 2 and ASIC 3 on a shared base within a housing. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Fueldner to include an ASIC within the housing on the same base as the MEMS die. Motivation for doing so would lie in allowing processing of signals from the MEMS die in a single housing.

Allowable Subject Matter
Claim 16-20 allowed. The prior art of record does not show the additional feature of the outer perimeter of the electrode being spaced apart from the substrate in a radial direction.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651